Citation Nr: 1211666	
Decision Date: 03/30/12    Archive Date: 04/05/12

DOCKET NO.  07-24 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to an increased initial rating for a cervical spine disability, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran had active service from September 1974 to January 1982 and from February 2003 to March 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Jackson, Mississippi.  

The Veteran testified at a hearing before the Board in March 2010.  Additional evidence was submitted at that hearing, along with a waiver of any right to initial RO consideration of that evidence.

The May 2005 rating decision also denied service connection for posttraumatic stress disorder (PTSD), but this benefit was subsequently granted by rating decision in August 2007.  The issue of service connection for PTSD is therefore no longer in appellate status.

A May 2007 rating decision increased the disability rating for a cervical spine disability, from 0 percent to 10 percent, effective March 25, 2004.  However, as this grant does not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

The issues of entitlement to service connection for gastroesophageal reflux disease (GERD) and entitlement to total disability based on individual unemployability (TDIU) have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  




FINDING OF FACT

The Veteran's cervical spine disability has been manifested by flexion limited at most to 35 degrees, extension limited at most to 16 degrees, and combined range of motion limited at most to 198 degrees.  There is no evidence of muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  The disability has not been productive of any incapacitating episodes or neurological deficits.  There is x-ray evidence of arthritis.  Ankylosis is not shown.  


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent disabling for a cervical spine disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5237, 5238, 5242, 5243 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, in a January 2005 letter, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claim, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  A March 2006 letter also advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  The case was last adjudicated in September 2011.

However, the appeal arises from the initial award of service connection.  In Dingess, the Court held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (section 5103(a) notice is no longer required after service-connection is awarded); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Thus, VA's duty to notify in this case has been satisfied.  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records, post-service VA treatment records, VA examination reports, Social Security Administration records, lay statements, and medical treatise information.    

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting medical literature and medical and professional opinions to support his claim.  Therefore, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Increased Rating 

Ratings for service-connected disabilities are determined by comparing the symptoms the Veteran is presently experiencing with criteria set forth in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Separate diagnostic codes identify the various disabilities.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2011).  Also, when making determinations as to the appropriate rating to be assigned, VA must take into account the Veteran's entire medical history and circumstances.  38 C.F.R. § 4.1 (2011); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40 (2011). 

Raters must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss, taking into account any part of the musculoskeletal system that becomes painful on use.  38 C.F.R. § 4.40 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare-ups.  38 C.F.R. § 4.14 (2011).  The criteria regarding additional function loss must be followed in adjudicating claims where a rating under the diagnostic codes governing limitation of motion should be considered.  However, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2011).

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. § 4.45 (2011).  For the purpose of rating disability from arthritis, the cervical vertebrae are considered groups of minor joints.  38 C.F.R. § 4.45 (2011).

Arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint.  When limitation of motion would be noncompensable under a limitation of motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2011).  Diagnostic Code 5010, used for rating traumatic arthritis, directs that the evaluation of arthritis be conducted under Diagnostic Code 5003, which states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2011).  When, however, the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent may be applied to each such major joint or group of minor joints affected by limitation of motion.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2011).  In the absence of limitation of motion, X- ray evidence of arthritis involving two or more major joints or two or more minor joint groups, will warrant a rating of 10 percent; in the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The above ratings are not to be combined with ratings based on limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003, Note 1 (2011).  

In this case, although there is x-ray evidence of arthritis, the Veteran is already in receipt of a compensable rating under a limitation of motion code.  Therefore, he is not entitled to an increased rating for his cervical spine disability under the diagnostic codes for arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2011).  The Board will therefore discuss the applicability of the other criteria.  

The Board has evaluated the Veteran's neck disorder under multiple diagnostic codes to determine if there is any basis to increase the assigned rating.  Such evaluations involve consideration of the level of impairment of a Veteran's ability to engage in ordinary activities, to include employment, as well as an assessment of the effect of pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2011). 

The General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease provides for evaluation of disabilities of the spine as follows:

Unfavorable ankylosis of the entire spine (100 percent);
 
Unfavorable ankylosis of the entire thoracolumbar spine (50 percent);
 
Unfavorable ankylosis of the entire cervical spine, or forward flexion of the thoracolumbar spine to 30 degrees or less, or with favorable ankylosis of the entire thoracolumbar spine (40 percent);
 
For forward flexion of the cervical spine to 15 degrees or less, or favorable ankylosis of the entire cervical spine (30 percent);
 
For forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or the combined range of motion of the cervical spine not greater than 170 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis (20 percent);
 
For forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees, or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height (10 percent).
 
38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2011).

For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal combined range of motion of the cervical spine is 340 degrees.  Normal ranges of motion for each component of spinal motion provided are the maximum usable for calculating the combined range of motion.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 2 (2011).

The code for intervertebral disc syndrome (Diagnostic Code 5243), permits rating under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever results in the higher rating when all disabilities are combined.  38 C.F.R. § 4.71a, Diagnostic Codes 5236, 5237, 5242, 5243 (2011).  Rating under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes requires evidence to show incapacitating episodes, which are defined as periods of acute signs and symptoms due to intervertebral disc syndrome that require bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1) (2011).

When rating diseases and injuries of the spine, any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2011).

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120 (2011).  Disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.  The term incomplete paralysis indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a (2011).

When the involvement is only sensory, the rating should be for the mild, or at most, the moderate degree.  In rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  38 C.F.R. § 4.123 (2011).  

The Veteran's neck disability has been rated as 10 percent disabling under Diagnostic Code 5242, for degenerative arthritis of the spine.  38 C.F.R. § 4.71a, Diagnostic Code 5242 (2011).  Other applicable Diagnostic Codes include Diagnostic Code 5237, which contemplates cervical strain; Diagnostic Code 5238, which contemplates spinal stenosis; and Diagnostic Code 5243, which contemplates intervertebral disc syndrome.  38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5238, 5243 (2011).

It has not been contended or shown that the Veteran currently has vertebral fracture or dislocation (Diagnostic Code 5235), sacroiliac injury and weakness (Diagnostic Code 5236), spondylolisthesis or segmental instability (Diagnostic Code 5239), ankylosing spondylitis (Diagnostic Code 5240), or spinal fusion (Diagnostic Code 5241).  Specifically, no treatment record or VA examination show evidence of any vertebral fracture or dislocation, sacroiliac injury and weakness, spondylolisthesis or segmental instability, ankylosing spondylitis, or spinal fusion.  Accordingly, the Diagnostic Codes pertaining to those disabilities are not applicable in the instant case.  

Post-service VA medical records dated from July 2004 to August 2009 show that the Veteran received intermittent treatment for his cervical spine disability.  He was variously treated for chronic neck pain, multilevel cervical spondylosis without myelopathy, cervicalgia secondary to degenerative disc disease at multiple levels, cervical spinal disc disease, and degenerative joint disease of the cervical spine.  He was issued a soft collar for his cervical spine in July 2004 and began receiving epidural injections in November 2004.  A July 2004 MRI indicated narrowing involving all the intervertebral disc spaces, including mild narrowing of the left neuroforamina at C4 flight interspace, mild narrowing of the right and neural foraminae at the C5-6 interspace, and mild narrowing of the right and left neural foraminae at C6-7 interspace.  There was also minimal central bulging of the disc material at C3-4 interspace, which was seen to be causing minimal pressure effect on the thecal sac and possibly representative of a minor degree of central herniation.  The Veteran also complained of strong piercing, shooting, and tingling neck pain that went all the way down both shoulders and arms, numbness in the bilateral arms and hands, and weakness in the arms due to radiating pain.  However, further neurological examination revealed no focal neurological deficit or objective evidence of radiculopathy, as was documented in medical records dated in December 2004, March 2005, December 2005, October 2006, February 2008, and August 2009.   

On VA examination in April 2005, the Veteran complained of constant pain in the intrascapular area that sometimes radiated down the left upper extremity to his hand.  He also reported intermittent numbness in the third, fourth, and fifth left fingers.  He stated that he continued to drive heavy equipment at his job but that he experienced pain and stiffness in the neck at the end of a work day.  He maintained that his neck pain interfered with his sleep.  He indicated that he avoided strenuous activity when off duty and that no physician had recommended bed rest for his neck during the past year.  Range of motion testing showed 50 degrees flexion, 60 degrees extension, 80 degrees lateral rotation bilaterally, and 45 degrees lateral flexion bilaterally.  Repetitive motion did not change the Veteran's range of motion or symptoms.  The Veteran had no objective evidence of weakness, incoordination, fatigue, or loss of motion.  There was tenderness over the spinous process at C7.  Neurologic examination revealed that deep tendon reflexes were active and equal in the biceps and triceps tendons.  Although there was slight diminution of sensation in the right fourth and fifth fingers, the examiner could detect no motor weakness or atrophy in the upper extremities.  The Veteran was diagnosed with multilevel degenerative disc disease of the cervical spine.  The examiner was unable to estimate the range of motion, amount of pain, and functional capacity during a flare-up without resorting to pure speculation.   

At a January 2007 spine examination, the Veteran complained of neck pain that radiated to both shoulders and was increased with elevation of the hands or increased activities.  He denied any physician prescribed bed rest in the past year or any flare-ups.  He also reported intermittent numbness in both hands, more in the left hand than the right hand.  He stated that he had pain at work as a heavy equipment operator and particularly at the end of the day.  He described the pain as constant and sharp with an intensity of 6/10.  He maintained that he did not use any braces or aids for ambulation.  Examination revealed that the Veteran had a normal gait.  Range of motion testing indicated 45 degrees flexion, extension, and lateral flexion bilaterally, as well as 80 degrees lateral rotation bilaterally.  There was pain at the endpoint of all ranges of motion, but repetitive motion did not change any of the ranges of motion.  Deep tendon reflexes in the upper extremities were 2+ and bilaterally equal.  The Veteran had no gross sensory or motor deficits.  Adson test for thoracic outlet syndrome reproduced the neck and shoulder pain when the left arm was elevated and the neck was rotated to the right side.  However, there was no loss of radial pulse during this maneuver.  An x-ray showed severe degenerative arthrosis from C5 through C7, and an MRI showed some narrowing of the neural foramina at C5-6.  No actual disc herniation was found though.  The examiner diagnosed the Veteran with degenerative arthrosis of the cervical spine with intermittent radiculopathy and found that the Veteran had moderate to severe impairment in regard to his neck.  However, the examiner was unable to estimate additional limitation of motion, amount of pain, and functional capacity during a flare-up without resorting to pure speculation.  

On VA neurological examination in January 2007, the Veteran reported constant pain in the neck from the shoulders up that was a 6/10 in severity.  He maintained that sometimes his entire left arm or both hands would go numb and that his arms felt weak if he lifted them over his head.  He denied gait problems or sphincter disturbance.  Examination revealed normal gait and station with good heel/toe/tandem walk.  Motor strength was intact with normal tone, bulk, dexterity, and coordination.  Sensation was intact to fine touch, vibration, and position.  Temperature sense was subjectively decreased along the entire left outer upper extremity.  Reflexes were 1 to 2+ and equal in the bilateral upper extremities.  The examiner found that the Veteran had no motor deficits and that his sensory deficits correlated poorly with his last MRI study and post motor vehicle accident radiculopathy.  He was unable to estimate additional limitation of motion, amount of pain, and functional capacity during a flare-up without resorting to pure speculation and could not detect any objective evidence of true weakness, incoordination, fatigue, or lack of endurance.  

Two MRIs of the cervical spine taken in February 2007 revealed disc bulge at C3-4 level as well as mild foraminal stenosis from C3-4 through C5-6 levels due to a combination of disc osteophyte complexes and uncovertebral osteophytes.  In an addendum, the January 2007 VA neurological examiner noted the recent MRI findings of foraminal stenosis as well as the lack of significant central stenosis.  An EMG of the left upper extremity was normal to nerve conduction velocity and needle examinations.  Subjective sensory loss in the Veteran's left upper extremity was found to not correlate well with the MRI findings.  The examiner concluded that there was no objective evidence of peripheral nerve or root lesion.       

A February 2007 x-ray of the cervical spine showed mild degenerative changes but no acute fracture or dislocation.   

On VA spine examination in April 2009, the Veteran described constant sharp pain in the mid-posterior neck that radiated down the entire aspect of both arms with intermittent numbness of the fingers in both hands, the left more than the right.  He reported having flare-ups three times a week whenever he drove more than 30 minutes at a time or performed yard work.  He stated that the flare-ups subsided two hours after he took medication and applied ice to his neck.  He maintained that he was independent with all activities of daily living and ambulated without an assistive device.  He indicated that he had been unemployed since he started receiving Social Security disability in September 2008 but reported that the numbness in his hands had interfered with his ability to safely manipulate the hand controls on the equipment during his employment as a heavy equipment operator.  Examination revealed tenderness on palpation of the midline cervical spine with no paracervical muscle tenderness or tightness.  Range of motion testing was normal for flexion, extension, and bilateral lateral flexion.  The Veteran had 60 degrees bilateral lateral rotation.  There was pain on all ranges of motion except for forward flexion.  Upon repetitive motion, there was no change in range of motion except that forward flexion decreased to 35 degrees with pain at the end of the range.  The Veteran's upper extremities had normal muscle bulk and strength.  Sensation was decreased to pinprick on the entire left arm and in the ring and little fingers of the right hand.  Deep tendon reflexes were symmetrical.  An x-ray indicated small anterior osteophytes on C4-7 vertebral bodies.  The Veteran was diagnosed with degenerative disc disease and arthritis of the cervical spine.  The examiner noted that the Veteran had no objective evidence of a cervical radiculopathy and that the cervical disability was of mild severity.  She was unable to estimate additional limitation of motion, amount of pain, and functional capacity during a flare-up without resorting to pure speculation.  

At a VA neurological examination in April 2009, the Veteran complained of intermittent numbness in the hands that could extend above the left elbow and to the right wrist.  He stated that it recurred about 3 to 4 times a week.  He denied any weakness or sphincter disturbance but reported constant neck pain that radiated out into the shoulders and down into the hands in no specific distribution.  Examination revealed normal gait and station with good heel/toe/tandem walk.  Discs were found to be sharp.  Motor strength was intact with normal tone, bulk, dexterity, and coordination.  Sensation was intact to fine touch, vibration, and position.  Temperature was decreased in patchy fashion on the left side of the body.  Reflexes were 2 to 3+ and equal bilaterally.  The examiner found that the Veteran's left-sided sensory loss was less likely due to cervical disease and more likely due to an intracranial process.  He noted that the Veteran had no motor deficits related to the cervical spine.  

The Veteran and his wife testified before the Board at a March 2010 travel board hearing.  Testimony revealed, in pertinent part, that the Veteran had limited range of motion in the neck.  The Veteran testified that his cervical spine pain mainly radiated to his left arm and caused his arm to go numb.  He reported that he had stiffness in the neck that radiated across his shoulder.  He maintained that he had daily flare-ups of pain, which were sometimes so severe that they required bed rest.  He indicated that in a typical day, he was in constant pain from his neck and that the pain would increase if he turned the wrong way or was jarred in any way.  He reported that he used a hanging device to help stretch his neck.  He maintained that his neck pain was about an 8/10 in severity.  He stated that no physician had prescribed bed rest for him due to his neck disability.  The Veteran's wife testified that the Veteran had limitations doing physical activities such as unloading groceries or mowing the lawn.  She reported that due to the neck pain, the Veteran sometimes collapsed and got nauseous.    

In conjunction with his March 2010 travel board hearing, the Veteran submitted a lay statement from his wife as well as an Internet article regarding the nature of cervical radiculopathy.  The Veteran's wife's lay statement provided a summary of some of the medical evidence in the claims file.  She also reported that since the Veteran's discharge from service, he had pushed himself to work in order to provide for his family.  She stated that he was allowed to work by himself most of the time due to his physical and mental conditions, and therefore he had not had any accidents or reprimands.  The Veteran's wife also indicated that the Veteran had not had any physician prescribed bed rest because he had to work to provide for his family.  She reported that the Veteran's Social Security Administration disability benefits were granted based on his neck condition and PTSD.  She maintained that the Veteran was in constant pain and that he had collapsed numerous times after lifting his arms.  She indicated that a flare-up could be triggered from a simple movement of the Veteran's head, sitting or laying down the wrong way, driving, or lifting the arms over the head.  She reported that the Veteran's neck disability affected his sleep and everything he attempted to do on a daily basis.  She also stated that the Veteran was told that he only had a 50 percent chance of relief if he had neck surgery and that only one disc could be operated on at a time.  

On VA examination in April 2011, the Veteran complained of constant pain pointing to about the area of C6 posteriorly at the midline.  He reported that the pain felt like a bayonet working down the neck and radiating down the left shoulder, left arm, and left hand, especially the ring and little fingers.  He stated that the posterior neck was painful to palpation and that there was stiffness.  He maintained that he used a neck brace at night with slight relief and woke up with his left hand tingling.  He indicated that he obtained overall mild relief with his medication.  The Veteran also reported that he had to go to bed for 2 hours a day for pain relief.  He stated that this was not physician prescribed but was of necessity.  He complained of weekly flare-ups of increased neck pain that were precipitated by yard work and continued for 2 to 4 days depending on the intensity and length of the work.  Examination revealed that the Veteran's left arm was slightly smaller than the right arm, but other than that, there was no evidence of atrophy.  Palpation of the spine produced objective pain at C6-7 and the anterior cervical spine on the right.  Range of motion testing showed 44 degrees flexion, 20 degrees extension, 16 degrees left lateral flexion, 24 degrees right lateral flexion, and 62 degrees lateral rotation bilaterally.  There was objective pain at the end of all ranges of motion except for right lateral flexion.  After repetitive motion, the Veteran had 36 degrees flexion, 16 degrees extension, 14 degrees left lateral flexion, 16 degrees right lateral flexion, and 58 degrees lateral rotation bilaterally.  An x-ray indicated degenerative changes in the cervical spine roughly similar to those seen in the 2007 VA examination.  Neurological examination of the upper extremities revealed normal sensation except for decreased sensation in the left index finger.  Motor function was normal with intact strength.  Deep tendon reflexes were 1+ and equal bilaterally.  The plantar reflexes were checked as a measure of the function of the cervical spine, and they were neutral or down.  The examiner was unable to estimate additional limitation of motion, amount of pain, and functional capacity during a flare-up without resorting to pure speculation.  He found that the Veteran's cervical spine disability was moderately severe, as the Veteran had objective pain with palpation and a mild radiculopathy that was evidenced by the paresthesias down the left lower extremity and decrease in muscle mass on the left side.  

At a May 2011 VA neurological examination, the Veteran complained of constant pain in the base of his neck that could radiate into the entire left arm and cause his entire left hand to go numb.  He reported that the entire left arm and hand became weak.  He denied sphincter disturbance or having any trouble with buttons or laces or with cutting his meat.  Examination revealed normal gait and station with good heel/toe/tandem walk.  Motor strength was intact with normal tone, bulk, dexterity, and coordination.  Sensation was intact to fine touch, vibration, and position.  Temperature sense was decreased on the left side, specifically in left V1.  Reflexes were 1 to 2+ and equal bilaterally.  The examiner found that the Veteran's left-sided sensory loss was less likely due to cervical disease and more likely due to an intracranial process due to facial involvement.  He noted that the Veteran had no motor deficits related to the cervical spine and that sensory loss would not prevent employment.  The examiner was unable to estimate additional limitation of motion, amount of pain, and functional capacity during a flare-up without resorting to pure speculation.  However, he reported that he could not detect any objective evidence of true weakness, incoordination, fatigue, or lack of endurance.  An MRI of the cervical spine revealed degenerative spine and disc disease with multilevel spinal and foraminal stenoses while an EMG showed normal nerve conduction velocities.  Needle examination indicated some mild chronic denervation changes in the left pronator teres and C6-7 cervical paraspinous muscles.  There was also evidence of mild chronic C6 radiculopathy without active motor involvement at the present time.  However, the examiner did not find any motor or sensory deficits referable to the cervical spine or the Veteran's service-connected cervical spine disability.    

Under the criteria delineated in the General Rating Formula for Diseases and Injuries of the Spine, a higher rating of 20 percent is warranted if there is flexion greater than 15 degrees but not greater than 30 degrees; or combined range of motion of the cervical spine not greater than 170 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5238, 5242 (2011).

At his April 2005, January 2007, April 2009, and April 2011 VA examinations, the Veteran was not noted to have abnormal gait or spinal contour.  Regarding range of motion testing, although there was generally pain on all ranges of motion, the Veteran was found to have flexion limited at most to 35 degrees, as was demonstrated at his April 2009 VA examination upon repetitive motion.  His lowest combined range of motion was 198 degrees, which was shown at his April 2011 VA examination.  On that examination, after repetitive motion, the Veteran had 36 degrees flexion, 16 degrees extension, 14 degrees left lateral flexion, 16 degrees right lateral flexion, and 58 degrees lateral rotation bilaterally.  Thus, the Board finds that the schedular criteria of Diagnostic Codes 5237, 5238, and 5242 cannot serve as a basis for an increased rating.  
  
In evaluating whether Diagnostic Code 5243, pertaining to intervertebral disc syndrome, would entitle the Veteran to a higher rating, the Board notes that under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a higher rating of 20 percent is warranted where the evidence reveals incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  Incapacitating episodes are defined as requiring bed rest prescribed by a physician and treatment by a physician.  The Veteran has consistently reported that he had not had any physician prescribed bed rest for his neck disability during the entire appeal period.  Although the Veteran indicated at his April 2011 VA examination that he had to go to bed for 2 hours a day for pain relief out of necessity, he stated that this was not physician prescribed bed rest.  The Board finds that the evidence does not show incapacitating episodes as defined by VA regulation.  Thus, the Veteran is not entitled to an increased rating based upon incapacitating episodes.

As the Veteran is not entitled to an increased rating based on incapacitating episodes, it is necessary to determine whether he is entitled to a higher rating if his chronic orthopedic and neurological manifestations are evaluated separately and combined with all other disabilities.

Turning to the orthopedic manifestations, although there was generally pain on all ranges of motion, the Veteran was found to have flexion limited at most to 35 degrees, as was demonstrated at his April 2009 VA examination upon repetitive motion.  His lowest combined range of motion was 198 degrees, which was shown at his April 2011 VA examination.  On that examination, after repetitive motion, the Veteran had 36 degrees flexion, 16 degrees extension, 14 degrees left lateral flexion, 16 degrees right lateral flexion, and 58 degrees lateral rotation bilaterally.  Additionally, the evidence does not show that the Veteran had any guarding, muscle spasms, abnormal gait, or abnormal spinal contour.  Taken together, those orthopedic manifestations would not warrant a rating in excess of 10 percent under the general rating formula.  The requirement for a higher rating under the general rating formula, flexion greater than 15 degrees but not greater than 30 degrees; or combined range of motion of the cervical spine not greater than 170 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis, is not demonstrated.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2011).  

The medical evidence shows that the Veteran has consistently reported neurological symptoms of neck pain that radiated into his bilateral shoulders, arms, and hands.  He has also maintained that he has experienced numbness and weakness in the arms and hands.  However, further neurological examination revealed no focal neurological deficit or objective evidence of radiculopathy, as was documented in VA medical records dated in December 2004, March 2005, December 2005, October 2006, February 2008, and August 2009.  On VA neurological examination in January 2007, the examiner found that the Veteran had no motor deficits and that his sensory deficits correlated poorly with his last MRI study and post motor vehicle accident radiculopathy.  Upon review of February 2007 MRIs and an EMG, the January 2007 neurological examiner noted the recent MRI findings of foraminal stenosis as well as the lack of significant central stenosis.  An EMG of the left upper extremity was normal to nerve conduction velocity and needle examinations.  Subjective sensory loss in the Veteran's left upper extremity was found to not correlate well with the MRI findings.  The examiner concluded that there was no objective evidence of peripheral nerve or root lesion.  In April 2009 and May 2011, the VA neurological examiners found that the Veteran's left-sided sensory loss was less likely due to cervical disease and more likely due to an intracranial process due to facial involvement.  The Veteran was noted to not have any motor deficits related to the cervical spine.  In May 2011, an MRI of the cervical spine revealed degenerative spine and disc disease with multilevel spinal and foraminal stenoses while an EMG showed normal nerve conduction velocities.  Needle examination indicated some mild chronic denervation changes in the left pronator teres and C6-7 cervical paraspinous muscles.  There was also evidence of mild chronic C6 radiculopathy without active motor involvement at the present time.  However, the examiner found that there were no motor or sensory deficits referable to the cervical spine or the Veteran's service-connected cervical spine disability.      
 
Although the Veteran has complained of neurological abnormalities related to his neck disability, such as radiating pain and numbness in the upper extremities, there is no objective evidence of any neurological abnormalities related to the cervical spine.  Thus, the Board finds that a separate rating for the neurological manifestations of the Veteran's neck disability is not warranted because no neurological findings have been objectively shown on examination or found to be related to the Veteran's cervical spine disability.

The Board is required to consider the effect of pain and weakness when rating a service-connected disability on the basis of limitation of motion.  38 C.F.R. §§ 4.40, 4.45 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Although the Veteran had painful ranges of motion at all of his VA examinations, there is no evidence that upon repetitive motion, the Veteran was limited to flexion greater than 15 degrees but not greater than 30 degrees; or combined range of motion of the cervical spine not greater than 170 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  Moreover, despite the VA examiners' inability to estimate the exact additional limitation of motion, amount of pain, and functional capacity during a flare-up without resorting to pure speculation, the January 2007 and May 2011 VA examiners could not detect any objective evidence of true weakness, incoordination, fatigue, or lack of endurance.  Thus, the Board finds that any pain associated with the Veteran's disability is encompassed in the 10 percent rating currently assigned to his neck disability because the evidence does not show that any pain results in increased limitation of motion such that a higher rating would be warranted.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Board also acknowledges that the Veteran submitted medical treatises from the Internet regarding the objective manifestations of cervical radiculopathy.  However, these treatises only provided general information with respect to cervical radiculopathy and are not specific to the facts of his case.  Thus, such documents are entitled to little probative weight as they do not address the specific manifestations of the Veteran's cervical spine disability. 

In sum, the weight of the credible evidence demonstrates that the orthopedic and neurological manifestations of the Veteran's cervical spine disability warrant no more than a 10 percent rating for all periods under consideration.  As the preponderance of the evidence is against the claim for an increased rating for a cervical spine disability, the appeal must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular Consideration

A determination of whether a claimant is entitled to an extraschedular rating is a three-step inquiry.  First, the Board must determine if the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  To do that, the Board or the RO must determine if the criteria found in the rating schedule reasonably describe the claimant's disability level and symptomatology.  If that is the case, the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral for extraschedular consideration is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, the Board must determine whether the claimant's exceptional disability picture exhibits other related factors, such as marked interference with employment and frequent periods of hospitalization.  If the Board determines that the schedular rating does not contemplate the claimant's level of disability and symptomatology, and the disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization, the case must be referred for completion of the third step to determine whether, to accord justice, an extraschedular rating must be assigned.  38 C.F.R. § 3.321(b) (2011); Thun v. Peake, 22 Vet. App. 111 (2008). 

In this instance, the Veteran's service-connected cervical spine disability is accounted for in Diagnostic Codes 5003, 5237, 5238, 5242, and 5243.  The Board finds that the assigned disability ratings adequately address the Veteran's symptoms of his cervical spine disability.  Higher ratings than the assigned ratings are available under the diagnostic criteria.  Therefore, the Board finds that the Diagnostic Code and schedular criteria applied for the Veteran's service-connected disability adequately describe the current disability level and symptomatology, and referral for an extraschedular rating is not warranted.  




				(CONTINUED ON NEXT PAGE)




ORDER

An initial rating in excess of 10 percent disabling for a cervical spine disability is denied.  



____________________________________________
TARA L. REYNOLDS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


